                         Case 1:21-cr-00012-KMW Document 28 Filed 09/09/21 Page 1 of 1
                                                                        USDC SONY
                                                                        DOCUMENT
                                                                        E~C'fffNICALL Y Fl LED
                                    Law Office of Angus Jam ·                                       <l)~l _                                                                      _
                                                  30 Wall Street, 8'" Floor New York, New York 1 ·q9ATF. FTtEIJ::                                                            .
                                                           Tel: (212) 804-5765 Fax: (718) 504-6351 lb============l
                                                                Email: ajamesbelllaw@gmail.com    ·"
                   ·······················································································································································
                                                                                                                       September 8, 2021
                   Via Email
                   Hon. Kimba M. Wood
                   United States District Court
                   Southern District of New York
                   500 Pearl Street                                                                                       f'!}ff'J\D £NDO~S1 t)
                   New York, New York 10007


                                                         Re: Un ited States v. Erik Feliz, 21 Cr.12(KMW)

                   Dear Judge Wood:

                          I am CJA appointed counsels for Mr. Erik Feliz and write this letter with the
                   consent of the Government to request an adjournment of our upcoming sentencing
                   hearing that is scheduled for September 15th at 10 am. After consulting with the Court's
                   Clerk, I understand that November 10th is available on the Court's calendar for this
                   purpose.

                            If granted the additional time will allow counsel to continue gathering the letters
                   of support and other mitigation materials that will be essential to our sentencing
                   submission and will ultimately be presented to the Court for a sentence that is sufficient
                   but not greater than necessary to comply with paragraph (2) of 18 U.S .C. § 3553. Please
                   also know that I consulted with Mr. Feliz regarding this application and he believes that
                   his interests are best served if we have the additional time to prepare for sentencing.

                         Should the Court grant this request, counsel is requesting that the hearing be
                  adjourned to November 10th or to a date thereafter that is convenient to the Court. This is
                  counsel's first request to adjourn Mr. Feliz's sentencing hearing.

                          Thank you in advance for any and all consideration of this request. We will await
                  further instructions from the Court on this matter.
 ~n-k (\() f"j i.S ttd-jov1,ru p\.                                    Nov,e,.~
IO I cl-Oa-1, ().-f //_' Ov a -m. Ui+ef'tt~                                                               Respectfully submitted,

S1,d) M      -6~1   or, ·,s J-1.,u. h_j bc~bcA. a,_7.
Go--t JJ1. r-. rvv.. fl.di   ~I.Ab ("'v\A        si           ,~   d. l.U. b'j                               A.=!3dt
                                                                                                          A Jam Bell,Esq.
Nou                   3.
